Exhibit 99.1 For ReleaseFriday, February 26, 2010 ADVANCE NANOTECH PROVIDES STRATEGIC UPDATE MONTEBELLO, NY - Advance Nanotech, Inc. (OTCBB: AVNA) released the below letter to its shareholders today. Dear Shareholders, This letter to shareholders is a follow up to the shareholder letter dated December 3, 2009.In this letter, we will be discussing our forward plans for Advance Nanotech that we have developed over the last three months, given the recent transactions that have occurred at Owlstone Nanotech, Inc. (“Owlstone”). To begin, it is worth reviewing the transactions that took place.On December 3, 2009 and again on January 25, 2010, Advance Nanotech announced a series of transactions involving Owlstone and Advance Nanotech.A summary of those transactions is set forth below: · Owlstone sold 8,205,667 of its common shares at $0.40 per share for $3,282,265 · Owlstone acquired $3,222,500 in principal amount of Advance Nanotech’s 8% Convertible Notes · Owlstone converted all of the principal and interest on its 10% Convertible Promissory Notes outstanding into Owlstone shares · Advance Nanotech and Owlstone both retired their senior secured bridge indebtedness outstanding As a result of these transactions, Advance Nanotech’s ownership of a better capitalized Owlstone was reduced from 81.31% to 34.99% of the Owlstone shares outstanding. Management change Given the recent events described above, it has been deemed to be in the best interest of Advance Nanotech to release Messrs. Bader and Finn from their executive responsibilities at Advance Nanotech and provide them with the ability to concentrate their full-time energies on their respective positions at Owlstone.With this change, new management of Advance Nanotech will be able to pursue, with greater focus, Advance Nanotech’s current business objectives.Consequently, on February 23, 2010, Advance Nanotech accepted the resignations of Bret Bader as Chief Executive Officer of Advance Nanotech and Thomas Finn as Chief Financial Officer of Advance Nanotech.The directors of Advance Nanotech wish to thank Messrs.
